Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BULLER et al. (2017/0239719) in view of “In situ surface topography of laser powder bed fusion using fringe projection” Bin Zhang et al., Additive Manufacturing (16 August 2016).( Hereafter referred as Bin Zhang et al.).
Claim 1
  	BULLER et al. (2017/0239719) discloses a shape measurement sensor (Fig. 3, Ref. 317, 318) for measuring a surface shape of the powder bed (Fig. 3, Ref. 304); and a laying abnormality determination part (Fig. 11, Ref. 1100) configured to determine that a laying abnormality of the powder bed (Fig. 3, Ref. 304) is occurring if at least one of a first condition that an average height of the powder bed (Fig. 3, Ref. 304) from a reference position is out of a first predetermined range or a second condition that a height variation of the powder bed (Fig. 3, Ref. 304) is out of a second predetermined range is satisfied, on the basis of a measurement result of the shape measurement sensor (Fig. 3, Ref. 317, 318)(Para. 0291; The result may be used in evaluating the height at various positions of the target surface. The height may be relative 

    PNG
    media_image1.png
    658
    532
    media_image1.png
    Greyscale

	BULLER et al. (2017/0239719) substantially teaches the claimed invention except that it does not show a projector for projecting a fringe pattern on a surface of the powder bed; at least one image-capturing unit for capturing an image of the fringe pattern; and an analyzing part for generating a 3D data representing the surface shape of the powder bed on the basis of the image of the fringe pattern captured by the image-capturing unit. Bin Zhang et al. shows that it is known to provide a projector (Fig. 1, Ref. Projector) for projecting a fringe pattern on a surface of the powder bed (Fig. 1); at least one image-capturing unit (Fig. 1, Ref. Camera) for capturing 
Claim 2
 	BULLER et al. (2017/0239719) discloses a forming abnormality determination part (Fig. 11, Ref. 1100) configured to determine that a forming abnormality of a forming layer (Fig. 3, Ref. 308) from the powder bed (Fig. 3, Ref. 304) is occurring if a third condition (Para. 0295; positional signals may include vertical, horizontal or angular positions ) that a deformation amount of the powder bed (Fig. 3, Ref. 304) due to emission of the beam (Fig. 3, Ref. 325) is out of a third predetermined range is satisfied (one of vertical, horizontal or angular positions), on the basis of a measurement result of the powder bed (Fig. 3, Ref. 304) by the shape measurement sensor after emission of the beam (Fig. 3, Ref. 317, 318).  
Claim 3
 	BULLER et al. (2017/0239719) discloses the forming abnormality determination part (Fig. 11, Ref. 1100) is configured to determine that the forming abnormality of the forming layer (Fig. 3, Ref. 308) from the powder bed (Fig. 3, Ref. 304) is occurring if a spatter exists locally on the forming layer (Fig. 3, Ref. 308) on the basis of a measurement result of the powder bed (Fig. 3, Ref. 304) by the shape measurement sensor (Fig. 3, Ref. 317, 318) after emission of the beam 
Claim 4
 	BULLER et al. (2017/0239719) discloses a forming abnormality warning notice part (Fig. 11, Ref. 1100) configured to issue a warning for notifying the forming abnormality if the forming abnormality determination part determines that the forming abnormality is occurring (Para. 0292; controller analyzes the signals and directs alterations of the printing).  
Claim 6
 	BULLER et al. (2017/0239719) discloses 4a laying-abnormality warning notice part (Fig. 11, Ref. 1100) configured to issue a warning for notifying the laying abnormality if the laying abnormality determination part determines that the laying abnormality is occurring (Para. 0292; controller analyzes the signals and directs alterations of the printing).  
Claim 7-9
	BULLER et al. (2017/0239719) discloses the claimed invention except for the first predetermined range is determined by an expression 0.5M<At<2M, where At is a difference between the reference position and the average height of the powder head from the reference position, and M is a movement amount of a base plate per forming cycle; the second predetermined range is determined by an expression 3a<M, where a is the height variation of the powder bed, and M is a movement amount of a base plate per forming cycle; and the third predetermined range is determined by an expression Cmax<M, where Cmax is a maximum deformation amount of the powder bed and M is a movement amount of a base plate per forming cycle. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine BULLER et al. (2017/0239719) with the 
Claim 10
 	BULLER et al. (2017/0239719) discloses a shape measurement sensor (Fig. 3, Ref. 317, 318) for measuring a surface shape of the powder bed (Fig. 3, Ref. 304); and a forming abnormality determination part (Fig. 11, Ref. 1100) configured to determine that a forming abnormality of a forming layer from the powder bed (Fig. 3, Ref. 304) is occurring if a third condition (Para. 0295; vertical, horizontal or angular positions) that a deformation amount of the powder bed (Fig. 3, Ref. 304) due to emission of the beam is out of a third predetermined range is satisfied, on the basis of the measurement result of the powder bed (Fig. 3, Ref. 304) by the shape measurement sensor (Fig. 3, Ref. 317, 318) before and after emission of the beam (Fig. 3, Ref. 325).  
BULLER et al. (2017/0239719) substantially teaches the claimed invention except that it does not show a projector for projecting a fringe pattern on a surface of the powder bed; at least one image-capturing unit for capturing an image of the fringe pattern; and an analyzing part for generating a 3D data representing the surface shape of the powder bed on the basis of the image of the fringe pattern captured by the image-capturing unit. Bin Zhang et al. shows that it is 
Claim 11
 	BULLER et al. (2017/0239719) discloses a base plate (Fig. 3, Ref. 309); a powder laying unit for laying a powder on the base plate to form a powder bed (Para. 0013); a beam emitting unit (Fig. 3, Ref. 325) for emitting a beam to the powder bed (Fig. 3, Ref. 304) to selectively harden the powder bed (Fig. 3, Ref. 304); and the process abnormality detection system (Fig. 11, Ref. 1100) configured to detect at least a laying abnormality of the powder bed (Fig. 3, Ref. 304) by the powder laying unit (Para. 0291).  
Claim 12
 	BULLER et al. (2017/0239719) discloses measuring a surface shape of the powder bed (Fig. 3, Ref. 304); and 6determining that a laying abnormality of the powder bed (Fig. 3, Ref. 304) is occurring if at least one of a first condition that an average height of the powder bed from a reference position is out of a first predetermined range or a second condition that a height variation of the powder bed is out of a second predetermined range is satisfied on the basis of a 
 	BULLER et al. (2017/0239719) substantially teaches the claimed invention except that it does not show projecting a fringe pattern on a surface of the powder bed; capturing an image of the fringe pattern; generating a 3D data representing the surface shape of the powder bed on the basis of the image of the fringe pattern. Bin Zhang et al. shows that it is known to provide a step of projecting (Fig. 1, Ref. projector) a fringe pattern on a surface of the powder bed (Fig. 1); capturing (Fig. 1, Ref. camera) an image of the fringe pattern; and generating a 3D data representing the surface shape of the powder bed (Fig. 1, Ref. powder bed) on the basis of the image of the fringe pattern captured (Fig. 1, Ref. Camera; See First paragraph of 2.1) for a device for measuring surface topography of a laser powder bed. It would have been obvious to combine the device of BULLER et al. (2017/0239719) with the fringe projected pattern of Bin Zhang et al. before the effective filing date of the claimed invention for the purpose of providing a projection system that can be mounted far from the powder bed, therefore reducing interference with the fabrication process.
Claim 14
 	BULLER et al. (2017/0239719) discloses forming a powder bed by laying (Para. 0013) the powder (Fig. 3, Ref. 304) on a base plate (Fig.3, Ref. 309); measuring a surface shape of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 26, 2021